                 Case 2:19-cv-00290-RSL Document 397 Filed 02/09/21 Page 1 of 2




 1
                                                                 The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6
                                    IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
 8

 9   BRUCE CORKER d/b/a RANCHO ALOHA;                     CASE NO. 2:19-CV-00290-RSL
     COLEHOUR BONDERA and MELANIE
10   BONDERA, husband and wife d/b/a                      NOTICE OF SETTLEMENTS WITH
     KANALANI OHANA FARM; ROBERT SMITH                    GOLD COFFEE ROASTERS, INC.,
11   and CECELIA SMITH, husband and                       COSTA RICAN GOLD COFFEE
     wife d/b/a SMITHFARMS; and SMITHFARMS,               COMPANY, INC., AND COSTCO
12   LLC, a Hawaii limited liability company, on behalf   WHOLESALE CORPORATION,
     of themselves and others similarly situated,         AND REQUEST TO STAY
13                                                        DEADLINES
                            Plaintiffs,
14                                                        Noted for Consideration: February 9,
                 v.                                       2021
15
     COSTCO WHOLESALE CORPORATION, a
16   Washington corporation; AMAZON.COM, INC., a
     Delaware corporation; HAWAIIAN ISLES KONA
17   COFFEE, LTD., LLC, a Hawaiian limited liability
     company; COST PLUS/WORLD MARKET, a
18   subsidiary of BED BATH & BEYOND, a New York
     corporation; BCC ASSETS, LLC d/b/a BOYER’S
19   COFFEE COMPANY, INC., a Colorado
     corporation; L&K COFFEE CO. LLC, a Michigan
20   limited liability company; MULVADI
     CORPORATION, a Hawaii corporation; COPPER
21   MOON COFFEE, LLC, an Indiana limited liability
     company; GOLD COFFEE ROASTERS, INC., a
22   Delaware corporation; CAMERON’S COFFEE
     AND DISTRIBUTION COMPANY, a Minnesota
23   corporation; PACIFIC COFFEE, INC., a Hawaii
     corporation; THE KROGER CO., an Ohio
24   corporation; WALMART INC., a Delaware
     corporation; BED BATH & BEYOND INC., a New
25   York corporation; ALBERTSONS COMPANIES
     INC., a Delaware Corporation; SAFEWAY INC., a
26   Delaware Corporation; MNS LTD., a Hawaii
     NOTICE OF SETTLEMENT                                     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     Case No. 2:19-CV-00290-RSL                                                    250 Hudson Street, 8th Floor
                                                                                    New York, NY 10013-1413
     2128905.2                                                            Tel. 212.355.9500 • Fax 212.355.9592
                 Case 2:19-cv-00290-RSL Document 397 Filed 02/09/21 Page 2 of 2




 1   Corporation; THE TJX COMPANIES d/b/a T.J.
     MAXX, a Delaware Corporation; MARSHALLS OF
 2   MA, INC. d/b/a MARSHALLS, a Massachusetts
     corporation; SPROUTS FARMERS MARKET,
 3   INC. a Delaware corporation; COSTA RICAN
     GOLD COFFEE CO., INC., a Florida Corporation;
 4   and KEVIN KIHNKE, an individual,

 5                          Defendants.

 6

 7               Plaintiffs notify the Court that they have reached a proposed class-wide settlement with

 8   Defendants Gold Coffee Roasters, Inc. and Costa Rican Gold Coffee Company, Inc., and a

 9   proposed class-wide settlement with Defendant Costco Wholesale Corporation. The settling

10   parties have executed the two respective settlement agreements and are working diligently to

11   prepare preliminary approval papers. The settling parties request that the Court stay all deadlines

12   as to Gold Coffee Roasters, Inc., Costa Rican Gold Coffee Company, Inc., and their respective

13   products, along with Costco Wholesale Corporation.

14               A proposed order is attached.

15               Dated: February 9, 2021

16   KARR TUTTLE CAMPBELL                                  LIEFF CABRASER HEIMANN &
                                                           BERNSTEIN, LLP
17
     Paul Richard Brown, WSBA #19357                       /s/ Daniel E. Seltz
18   Nathan T. Paine, WSBA #34487                          Jason L. Lichtman (pro hac vice)
     Daniel T. Hagen, WSBA #54015                          Daniel E. Seltz (pro hac vice)
19   Andrew W. Durland, WSBA #49747                        250 Hudson Street, 8th Floor
     Joshua M. Howard, WSBA #52189                         New York, NY 10013-1413
20   701 Fifth Avenue, Suite 3300                          Telephone: 212-355-9500
     Seattle, Washington 98104                             dseltz@lchb.com
21   206.223.1313
     npaine@karrtuttle.com                                 Andrew Kaufman (pro hac vice)
22                                                         222 2nd Avenue South, Suite 1640
                                                           Nashville, TN 37201
23                                                         615.313.9000
24                                                         Attorneys for the Plaintiffs
                                                           and the Proposed Class
25

26
     NOTICE OF SETTLEMENT                                             LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     Case No. 2:19-CV-00290-RSL                                                            250 Hudson Street, 8th Floor
                                                                                            New York, NY 10013-1413
     2128905.2                                                                    Tel. 212.355.9500 • Fax 212.355.9592
